 In the Matter of FARREL-BIRMINGHAM COMPANY, INCORPORATEDandDISTRICT 76. INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 3-R-753.-Decided March 7, 1944Mr. Edward D. Flaherty,of Buffalo,N. Y., for the Company.Mr. D. J.Omer,of Buffalo,N. Y., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon petition duly filed by District 76 International Association ofMachinists, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofFarrel-Birmingham Company, 'Incorporated, Buffalo, New York,herein called' the Company, the National Labor Relations Board pro-vided' for an appropriate hearing upon due notice before Peter J.Crotty, Trial Examiner.Said hearing was held at Buffalo, NewYork, on February 16, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFarrel-Birmingham Company, Incorporated, is a Connecticut cor-poration operating a plant atBuffalo,New York, where it is engagedin the manufacture of heavy machinery,gears,rolls, and castings.During 1943 the Company used raw materials at itsBuffalo plantvalued in excess of $2,000,000, approximately 50 percent of which was55 N. L.R. B., No. 51.284 FARREL-BIRMINGHAM COMPANY, INCORPORATED285shipped to it from points outside the State of New York.During thesame periodthe Companymanufactured products at its Buffalo plantvalued in excess of$4,000,000, approximately 70 percent of which wasshipped to points outside the State of NewYork.The Companyadmits, for the purpose of this proceeding,that it is engaged in com-merce within the meaning of the National Labor Relations Act.IT. THE ORGANIZATION INVOLVEDDistrict 76, international Association of Machinists, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of certain of its employees until suchtime as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce hasarisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance witha stipulation of the parties, that all non-militarizedwatchmen of theCompany,excluding all supervisoryemployees with authorityto' hire, promote, discharge,discipline, orotherwiseeffect changes in the status of employees,or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining,within themeaning of Section 9(b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of,Election herein, subject to the limitations and additions set forth inthe Direction.1The Field Examiner reported that the Union presented three authorization cards.There are four employees in the appropriate unit. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act.and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Farrel-Birming-ham Company, Incorporated, Buffalo, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Third Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-t,ion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have. not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby District 76, International Association of Machinists, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining.MR. JoHN M. HOUSTON took no part in the consideration of theabove Decision and Directionof Election.